ITEMID: 001-89792
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: COURTEN v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: David Thór Björgvinsson;Ján Šikuta;Lech Garlicki;Mihai Poalelungi;Nicolas Bratza;Päivi Hirvelä
TEXT: The applicant, Andrew Courten, is a British national who was born in 1957 and lives in London. He is represented before the Court by Mr P. Hamlin, a solicitor practising in London.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant first met his long-term partner, Mr Stanley, in October 1978 and they began living together shortly afterwards. They took the decision that all income and assets would be jointly owned. In 1984 they purchased a property which they owned as joint tenants and shared the mortgage payments. In 2003 they celebrated 25 years together.
On 1 January 2005 Mr Stanley died suddenly.
On 21 April 2005 the applicant wrote a letter to the Inland Revenue (later renamed HMRC) asking for an extra-statutory tax concession equivalent to the exemption from inheritance tax which a spouse would have received under section 18 of the Inheritance Tax Act 1984 (“ITA”).
By letter dated 22 June 2005 the Inland Revenue informed the applicant that the exemption under section 18 was not available and referred him to the case of Holland v. IRC ([2003] STC (SCD) 43) in which the section 18 exemption was refused to an unmarried heterosexual co-habiting couple.
By letter dated 25 July 2005, the applicant distinguished the Holland case by pointing out that he and his partner, unlike heterosexual co-habitees, had been unable to marry and had been denied access to any right to exemption. He submitted that the refusal to extend the exemption to a same-sex cohabiting couple that had been prohibited from marrying was contrary to Article 14 of the Convention in conjunction with Article 1 of Protocol No. 1.
On 28 July 2005 the HMRC sent the applicant a Notice of Determination indicating that the Commissioners had determined that section 18 did not apply to his estate.
On 24 August 2005 the applicant gave notice that he intended to appeal to the Special Commissioners for Revenue and Customs, invoking inter alia Article 14 of the Convention in conjunction with Article 1 of Protocol No. 1.
On 12 January 2006 the applicant was advised by leading counsel, Lord Lester Q.C., that his appeal had no reasonable prospect of success under the Human Rights Act 1998 since it was not possible, in the light of the decision of the House of Lords in R (Wilkinson v IRC) ([2005] 1 WLR 1718) for section 18 to be construed so as to comply with the Convention or for HMRC to grant to him an extra-statutory concession equivalent to the statutory exemption.
The applicant stated that he had been assessed as liable to pay a sum in excess of GBP 475,000 in respect of Mr Stanley’s share of their jointly-owned assets, including their home.
See the Relevant Domestic Law, as set out in Burden v. the United Kingdom [GC], no. 13378/05, §§13-24, ECHR 2008-...).
